Citation Nr: 0826901	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1979 regional office (RO) decision holding that the 
veteran's injuries sustained on May 13, 1978, were the result 
of his own willful misconduct for Department of Veterans 
Affairs purposes, based on the allegation that the veteran's 
right to due process was violated by VA's use, in 1979, of 
the police report and that, therefore, the 1979 
administrative decision was not final.  

2.  Whether new and material evidence has been received to 
reopen a claim with respect to whether injuries sustained on 
May 13, 1978, were the result of the veteran's own willful 
misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


REMAND

The veteran served on active duty from March 1962 to March 
1966.  This matter comes to the Board of Veteran's Appeals 
(Board) from a decision of the VA RO in North Little Rock, 
Arkansas.  

In November 1979, the RO issued a final decision on the 
veteran's claim for pension benefits.  VA had denied the 
claim based on a November 1979 VA Administrative Decision 
that the injuries sustained on May 13, 1978, were the result 
of the veteran's willful misconduct.  The time for appealing 
those decisions expired without the veteran's filing a timely 
notice of disagreement.  

In February 1998, the veteran filed a claim arguing that VA 
had committed CUE in its November 1979 decision determining 
that the veteran's injuries sustained in May 1978 were the 
result of his own willful misconduct.  The Board issued a 
decision in June 2001 that determined, inter alia, that there 
was no CUE in the November 1979 rating decision holding that 
the veteran's injuries sustained on May 13, 1978, were the 
result of his own willful misconduct and that new and 
material evidence had not been received to reopen the claim 
as to whether the veteran's injuries sustained on May 13, 
1978, were the result of his own willful misconduct.  

In an August 2003 Memorandum Decision, the Court of Appeals 
for Veterans Claims (Court) determined that the Board had 
properly denied the CUE claim.  But the Court also noted that 
the veteran had raised another CUE claim, namely, that in its 
November 1979 decision, the RO's use of an accident report 
"failed to comply with basic due process principles and 
abridged his rights."  See Andre v. Principi, 301 F.3d 1354, 
1361-62 (Fed. Cir. 2002) (each specific assertion of CUE 
constitutes a separate claim).  The Court declined to review 
this new claim because the veteran had raised it before the 
Court in the first instance, and there was no Board decision 
with respect to that specific allegation.  However, the Court 
vacated and remanded the Board's decision with respect to the 
question of whether new and material evidence had been 
received to reopen the claim.  

After the veteran's case had been remanded by the Board in 
April 2004, the veteran's representative submitted a November 
2004 argument to the Appeals Management Center (AMC) in 
Washington, D.C., that the veteran's right to due process was 
violated by VA's use, in 1979, of the police report and that, 
therefore, the 1979 administrative decision was not final.  
In its March 2005 remand, the Board explicitly referred that 
CUE claim to the RO via the AMC.  In its July 2007 remand, 
the Board pointed out that the file did not indicate that the 
due process CUE claim had yet been considered; the Board 
again referred the issue to the RO for proper consideration.  
The Board now observes that the veteran's claims folder still 
does not show that the due process CUE claim has been 
adjudicated.  Moreover, the Board finds that, because the 
ultimate determination on the CUE claim could have a material 
impact on the issue of whether new and material evidence has 
been received to reopen the claim, the CUE claim is 
inextricably intertwined with the new and material evidence 
issue.  See Harris v Derwinski, 1 Vet. App. 180 (1991); see 
also Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  
Therefore, the CUE claim must specifically be considered in 
conjunction with the issue concerning whether new and 
material evidence has been presented to reopen the veteran's 
claim.  

In addition, the Board's July 2007 remand noted that, in the 
June 2007 informal brief submitted by the veteran's 
representative, the veteran was seeking a pension under 38 
U.S.C.A. § 1513 (West 2002), on the basis that he had reached 
age 65 in November 2005, which he claims is not precluded by 
injuries due to willful misconduct.  That issue was referred 
to the RO for appropriate action.  However, the record does 
not indicate that the RO has taken any action concerning that 
claim.  But that issue is not inextricably intertwined with 
the other issues; it is again referred to the RO for 
appropriate action.  

Finally, as previously noted, in September 2003, the Court 
remanded this case because, in December 2000, Congress had 
expanded VA's duty to notify claimants of the information and 
evidence necessary to substantiate their claims, as well as 
VA's duty to assist claimants in obtaining evidence in 
conjunction with their claims; the Court specifically 
remanded the case for the Board to assure VA's compliance 
with those expanded duties.  Although the Board had 
previously remanded the case in April 2004 to implement the 
remand instructions of the Court, in a March 2005 remand, the 
Board pointed out that, because the veteran application to 
reopen his claim had been received prior to August 29, 2001, 
his claim must be adjudicated under the version of 38 C.F.R. 
§ 3.156 (concerning the definition of "new and material 
evidence") that was in effect prior to that date.  The Board 
again remanded the case in March 2005 and requested that the 
RO provide the veteran with notice of the proper standard of 
new and material evidence (i.e., the "old" definition of 
"new and material evidence," which could be found at 
38 C.F.R. § 3.165(a) (2001)), and should inform him of the 
information and evidence not of record that is necessary to 
substantiate his claim; that VA will seek to provide; and 
that he is expected to provide.  When the case was 
subsequently returned to the Board, it was noted that none of 
the notice letters or the supplemental statements of the case 
that had been sent to the veteran had included citation to or 
the content of the "old" version of § 3.156(a), nor had the 
RO considered the veteran's application using the standards 
of the "old" version of the regulation.  Accordingly, the 
Board again remanded the case in August 2006 for that 
purpose.  In July 2007, the Board remanded the case yet again 
because the record showed that the AMC's September 2006 
letter to the veteran had again used the "new" version of § 
3.156(a) that became effective August 29, 2001, and, 
therefore, had not properly described what new and material 
evidence means.  The July 2007 remand also indicated that the 
August 2006 remand had directed the AMC to explain, in terms 
of the specific case, what evidence would overcome the prior 
deficiency and what evidence would establish the underlying 
claim; the July 2007 remand noted that the AMC had failed to 
provide such discussion.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board then directed the RO to provide the 
veteran with a new notice with respect to his application to 
reopen his claim as to whether the injuries sustained on May 
13, 1978, were the result of his own willful misconduct, with 
the notice including the following:


a.  The proper standard of new and 
material evidence to be applied to the 
veteran's claim (i.e., the "old" 
definition of "new and material 
evidence," in effect prior to August 29, 
2001, which, as noted above, can be found 
at 38 C.F.R. § 3.156(a) (2001)).  

b.  An explanation, in terms of this 
specific case, of what kind of evidence 
would overcome the adverse March 1989 
decision and establish his underlying 
pension claim (including an explanation 
of the evidence necessary to overcome the 
November 1979 administrative decision 
that found that the injuries sustained in 
the accident were the result of willful 
misconduct).  

The Board's instructions indicated that the RO should then 
re-adjudicate the veteran's application to reopen and, if any 
benefit remained denied, issue an SSOC that should contain:

a.  The text of the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 
2001, which, as noted above, can be found 
at 38 C.F.R. § 3.156(a) (2001); and

b.  With respect to any evidence 
submitted since March 1989, an analysis 
(applying the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 
2001) of whether such evidence is new and 
material evidence that warrants re-
opening the veteran's claim as to whether 
injuries sustained on May 13, 1978, were 
the result of his own willful misconduct.  

In an August 30, 2007, letter to the veteran, the AMC 
discussed what "new and material evidence" must show to 
reopen his claim (see Kent, supra).  The letter also 
purported to set forth the text of § 3.156(a) that was in 
effect prior to August 2001.  Unfortunately, both that letter 
and the May 2008 SSOC continued once more to cite the text of 
the "new" version of § 3.156(a) that became effective on 
August 29, 2001, rather than the "old" version.  
Accordingly, the AMC once again failed to provide the veteran 
with the correct standard for new and material evidence and 
once again failed to use that correct standard in determining 
whether new and material evidence had been presented to 
reopen his claim.  

Therefore, the Board points out for the fourth time that the 
Court has held that "where remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, inasmuch as a significant 
portion of three prior Board remands has still not been 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.  

The appeal must regrettably again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following actions:  

1.  Adjudicate the issue of whether there was 
clear and unmistakable error (CUE) in a 
November 1979 regional office (RO) decision 
holding that the veteran's injuries sustained 
on May 13, 1978, were the result of his own 
willful misconduct for Department of Veterans 
Affairs purposes, based on the allegation that 
the veteran's right to due process was violated 
by VA's use, in 1979, of the police report and 
that, therefore, the 1979 administrative 
decision was not final.  If the RO determines 
that there was no CUE due to the lack of due 
process in the 1979 administrative decision, 
notify the veteran that, to appeal that 
decision, he must submit a timely notice of 
disagreement (NOD), as well as a timely 
substantive appeal following the mailing of a 
statement of the case (SOC).  

2.  The RO should issue the veteran a new 
notice with respect to his application to 
reopen his claim as to whether the injuries 
sustained on May 13, 1978, were the result of 
his own willful misconduct, and the notice 
should include the following (the RO is 
reminded that THIS IS THE FOURTH REMAND for 
this purpose; see Stegall, supra): 

a.  The proper standard of new and 
material evidence to be applied to 
the veteran's claim (i.e., the 
"old" definition of "new and 
material evidence," in effect prior 
to August 29, 2001, which, as noted 
above, can be found at 38 C.F.R. 
§ 3.156(a) (2001)).  The veteran 
should be informed that "new and 
material evidence means evidence not 
previously submitted to agency 
decisionmakers which bears directly 
and substantially upon the specific 
matter under consideration, which is 
neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be 
considered in order to fairly decide 
the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).

b.  An explanation, in terms of this 
specific case, of what kind of 
evidence would overcome the adverse 
March 1989 decision and establish his 
underlying pension claim (including 
an explanation of the evidence 
necessary to overcome the November 
1979 administrative decision that 
found that the injuries sustained in 
the accident were the result of 
willful misconduct).  

3.  Thereafter, unless the RO has determined 
that there was CUE in the November 1979 
administrative decision, re-adjudicate the 
veteran's application to reopen his claim.  If 
it is determined that no new and material 
evidence has been presented and that the claim 
is not reopened, the RO should issue an SSOC to 
the veteran and his representative.  The SSOC 
should contain, among other things, the 
following:

a.  The text of the version of 38 
C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, which, as noted 
above, can be found at 38 C.F.R. § 
3.156(a) (2001) and is as follows: 
"new and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim"; and

b.  With respect to any evidence 
submitted since March 1989, an 
analysis (applying the version of 38 
C.F.R. § 3.156(a) in effect prior to 
August 29, 2001) of whether such 
evidence is new and material evidence 
that warrants re-opening the 
veteran's claim as to whether 
injuries sustained on May 13, 1978, 
were the result of his own willful 
misconduct.

4.  After the veteran and his representative 
have been given an opportunity to respond to 
the SSOC, the claims file should be returned to 
this Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


